Title: To Benjamin Franklin from Chaubet & Bremont, [12 March 1782]
From: Chaubet & Bremont
To: Franklin, Benjamin


[March 12, 1782]
Les Srs. Chaubet et Bremont Negs. à Marseilles Se font l’honneur de prier son Excellence de vouloir bien constater par un certificat signé de sa main, que La frégate la Confederation Capne. harding appartenante au Congrès, a été prise dans son trajet de st. Domingue à Philadelphie sa destination, aux atterages de la Delaware avec son convoy. Elle portoit pr le Compte des exposans un assortiment de poudre et de fusils, et ce chargement y avoit été fait dans le mois de Mars de l’an dernier.
Les assureurs prétendent contre toute verité qu’elle fut prise en sortant de philadelphie pour une autre destination.
A Monsieur Franklin, Ministre Plenipotentiaire des Etas Unis de l’Amerique Septentrionale
 
Notation: Chabert et Bremont relat. to the Confederacy Mar. 12. 1782.
